DETAILED ACTION

This is a first Office action on the merits, responsive to applicant’s original disclosure filed on 1/8/2020. Claims 1-17 are pending and are under consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The Information Disclosure Statements filed on 6/11/2020, 8/27/2020, 12/1/2020 and 1/18/2021 are being considered.

Drawings
The drawings filed on 1/8/2020 are acceptable for examination.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “reclining actuator” (claim 10), “resilient component” (claim 12).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 7, 9, 10, 13, 14, 16 and 17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Zhao (EP 2883745).
	Claim 1, Zhao provides a child restraint system comprising:
a main body 100 comprising a seat portion 110, a backrest portion 120, a first supporting portion (211; Figs. 1-3) and a second supporting portion (120A; see 
an adjusting foot 220 movably disposed on the main body and comprising a third supporting portion 221, the first supporting portion and the third supporting portion abutting against a vehicle seat to support the child restraint system at a forward facing position on the vehicle seat (S; Fig. 4), and the second supporting portion and the third supporting portion abutting against the vehicle seat to support the child restraint system at a rearward facing position on the vehicle seat (Fig. 6).
Claim 2, Zhao further provides wherein the main body further comprises a reclining foot 210 pivotally disposed on the seat portion (Figs. 1-3), and the first supporting portion is formed on the reclining foot (Figs. 1-3).
Claim 4, Zhao further provides wherein the adjusting foot is pivotally disposed on the reclining foot and pivotally switchable between a forward position and a rearward position (D2; Figs. 3-7).  
Claim 5, Zhao further provides wherein the first supporting portion and the third supporting portion abut against the vehicle seat to support the child restraint system at the forward facing position on the vehicle seat when the adjusting foot is pivotally switched to the rearward position (Fig. 4).  
Claim 7, Zhao further provides wherein the second supporting portion and the third supporting portion abut against the vehicle seat to support the child restraint system at the rearward facing position on the vehicle seat when the adjusting foot is 
Claim 9, Zhao further provides wherein the adjusting foot comprises at least one first stopping portion 222 to stop the reclining foot to position the adjusting foot at the forward position [0027], and the reclining foot comprises at least one second Page 16 of 19stopping portion 212 to stop the adjusting foot to position the adjusting foot at the rearward position [0026].
Claim 10, Zhao further provides wherein the main body further comprises a reclining actuator 230 pivotally disposed on the seat portion for allowing or restraining pivotal movement of the reclining foot relative to the main body (Fig. 2).  
Claim 13, Zhao further provides wherein the first supporting portion is formed on the seat portion (Figs. 1 and 4), the second supporting portion is formed on the seat portion or the backrest portion (Figs. 1 and 4), and a projection of the third supporting portion (projection of 221) along a gravity direction (annotated Fig. 4) is located between a projection of the first supporting portion (projection of 211) along the gravity direction and a projection of the second supporting portion (projection of 120A) along the gravity direction (Figs. 1 and 4; annotated Fig. 4).  
Claim 14, Zhao further provides wherein the adjusting foot Page 17 of 19is pivotally disposed on the seat portion or the backrest portion (backrest portion; Figs. 1 and 4).  
	Claim 16, Zhao further provides wherein the main body further comprises at least one reinforcing component disposed along the backrest portion vertically (annotated Fig. 1 of Zhao shown below in Examiner’s Notes), the at least one reinforcing component comprises a first flange (annotated Fig. 1 of Zhao), a second flange (annotated Fig. 1 of Zhao), a web (annotated Fig. 1 of Zhao) and a plurality of ribs 
	Claim 17, Zhao further provides wherein the plurality of ribs are arranged to be parallel to each other, or to form at least one triangular structure, or at least one honeycomb structure (Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (EP 2883745).
Claim 3, Zhao further teaches a pivotal joint of the reclining foot and the main body (D2; see annotated Fig. 4 of Zhao shown below in Examiner’s Notes), and a center of gravity of the child restraint system (the child restraint system inherently has a center of gravity under the basic definition in physics). Zhao does is unclear as to whether the pivotal joint of the reclining foot and the main body and a center of gravity of the child restraint system are aligned along a gravity direction, and the pivotal joint of the reclining foot and the main body is located directly below the center of gravity of the child restraint system. However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the pivotal joint of the reclining foot and the main body and a center of gravity of the child restraint system being aligned along a gravity direction, and the pivotal joint of the reclining foot and the main body being located directly below the center of gravity of the child restraint system, with the reasonable expectation of further increasing the stability of the child restraint system, since such a modification would have involved a mere change in proportion. A change in proportion is generally recognized as being within the level of ordinary skill in the art. In Gardner v. TEC Systems, INC., 725 F.2D 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Claim 6, Zhao further teaches a projection of a center of gravity of the child restraint system (the child restraint system inherently has a center of gravity under the Gardner v. TEC Systems, INC., 725 F.2D 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device 
Claim 8, Zhao further teaches a projection of a center of gravity of the child restraint system (the child restraint system inherently has a center of gravity under the basic definition in physics; see annotated Fig. 4 of Zhao) along a gravity direction (annotated Fig. 4 of Zhao), a projection of the second supporting portion along the gravity direction (projection of 120A along backrest; Figs. 1, 2, 4 and 6), and a projection of the third supporting portion along the gravity direction (projection of 221; Fig. 6). Zhao is unclear as to whether the projection of the center of gravity of the child restraint system along the gravity direction is located between the projection of the second supporting portion along the gravity direction and the projection of the third supporting portion along the gravity direction when the second supporting portion and the third supporting portion abut against the vehicle seat to support the child restraint system at the rearward facing position on the vehicle seat. However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the projection of a center of gravity of the child restraint system along a gravity direction being located between a projection of the second supporting portion along the gravity direction and a projection of the third supporting portion along the gravity direction when the second supporting portion and the third supporting portion abut against the vehicle seat to support the child restraint system at the rearward facing position on the vehicle seat, with the reasonable expectation of further stabilizing the child restraint system when positioned backwardly on the vehicle seat, since such a modification would have involved a mere change in proportion. A change in proportion is generally recognized as Gardner v. TEC Systems, INC., 725 F.2D 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Zhao (EP 2883745) in view of Mori (US 6347832).
	Claim 15, Zhao teaches all the limitations of claim 13 as above. Zhao does not teach the adjusting foot being slidably disposed on the main body. However, Mori teaches an adjusting foot 5’ being slidably disposed on a main body (Fig. 4). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try modifying the adjusting foot to be slidably disposed on the main body, with the reasonable expectation of further increasing the precision of adjustability of the child restraint system, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).

Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Examiner Notes

    PNG
    media_image1.png
    384
    597
    media_image1.png
    Greyscale

Annotated Fig. 1 of Zhao (EP 2883745)

    PNG
    media_image2.png
    508
    575
    media_image2.png
    Greyscale
 
Annotated Fig. 4 of Zhao (EP 2883745)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861.  The examiner can normally be reached on M-F 7-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635